Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-17-00414-CV

                                   Sylvia GARDNER,
                                        Appellant

                                            v.

                                    Eric GARDNER,
                                         Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-00678
                      Honorable David A. Canales, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Sylvia Gardner.

      SIGNED January 24, 2018.


                                             _________________________________
                                             Patricia O. Alvarez, Justice